—Order and judgment (one paper), *320Supreme Court, New York County (Jane Solomon, J.), entered on or about May 7, 1996, which, in a proceeding pursuant to CPLR article 78 to annul the respondents’ determination terminating petitioner’s probationary employment as an assistant chemist, granted respondent’s motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
Contrary to petitioner’s claim, Rules of the New York City Department of Personnel (59 RCNY, Appendix A) rule 5.2.7 (c) (1) allows for the termination of a probationary employee, appointed from a competitive class, after the minimum period of two months of employment. Therefore, judicial review is limited to whether the dismissal was in bad faith (see, Matter of Johnson v Katz, 68 NY2d 649). Since the petition fails to allege facts in support of its conclusory claim of discrimination or otherwise show bad faith, the proceeding was properly dismissed. Concur—Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.